Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/29/2021.  Claims 1, 5, 11-14 and 16-22 have been amended.  Claims 2-4, 6-10, 15 & 23 have been canceled and claims 24- 29 have been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 5, 11-14, 16-22, & 24- 29 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 11-14, 16-22, & 24- 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11-13, 22 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN106254487 A).
Liu discloses: 
1: A method for determining a location for a datum detected by a motor vehicle comprising:
(see Liu at least Abstract "video data acquisition module, state data acquisition module, position data acquisition module and data recording module");
determining position data using a navigation system of the motor vehicle (see Liu at least Abstract "position data acquisition module"); 
determining, additional data, which additional data comprise at least local surroundings data comprising information on visual landmarks (see Liu at least Abstract "video data acquisition module, outer traffic environment collecting unit and photographic head/unit arranged outside the car to gather traffic environment");
generating, by the motor vehicle, a data package by linking the at least one datum, the position data, and the additional data (see Liu at least Abstract "vehicle position information, travel condition of the vehicle integration storage and packing of information is uploaded"); and
transmitting, by the motor vehicle, the data package to a remote back-end server for positioning by the remote back-end server (see Liu at least Abstract "transmit module and uploading of data collected to cloud").
5: wherein a scope of the additional data in a data package depends on the type of the at least one detected datum (see Liu at least Abstract and fig. 1-2).
11: A non-transitory computer-readable storage medium with instructions that, when executed by a computer, cause the computer to execute: detecting at least one datum; determining position data of the motor vehicle; determining additional data, which additional data comprise at least local surroundings data comprising information on visual landmarks; generating a data package by linking the at least one datum, the position data, and the additional data; and transmitting the data package to a remote back-end server for positioning by the remote back-end server (see Liu same as claim 1 above).  
12: A device for use in a motor vehicle and for determining a location for a datum detected by a motor vehicle, comprising: a sensor system configured to provide at least one datum; an additional data determining unit, configured to determine position data and additional data, which additional data comprise local surroundings data, comprising information on visual landmarks; a data processing unit, configured to generate a data package by linking the at least one detected datum, the position data, and the additional data; and a communication unit coupled with the data processing unit, configured for transmitting the data package to a remote back-end server for positioning by the remote back end server (see Liu same as claim 1 above).  
13: A back-end server for determining a location for a datum detected by a motor vehicle comprising: a receiving unit, configured to receive a data package from a motor vehicle; a data processing unit, configured to extract from the data package at least one datum position data, and additional data, which additional data comprise at least local surroundings data, comprising information on visual landmarks; and a positioning unit, configured to evaluate the position data and the local surroundings data and to determine a location therefrom; wherein the back-end server is configured to store the at least one datum and the location (see Liu same as claim 1 above).
14: wherein the additional data is selected from a time window into which the at least one datum falls; wherein a length of the time window depends on an event represented by the at least one datum (see Liu at least Abstract and fig. 1-2).  
16: wherein the sensor system comprises a camera (see Liu at least Abstract and fig. 1-2).  
17: wherein the sensor system comprises a camera (see Liu at least Abstract and fig. 1-2).

22: A motor vehicle, configured for determining a location for a datum detected by the motor vehicle, comprising: a sensor system configured to provide at least one datum; an additional data detector circuit, configured to determine position data and additional data, which additional data comprise local surroundings data, comprising information on visual landmarks; a data processor, configured to generate a data package by linking the at least one detected datum, the position data, and the additional data; and a communication interface coupled with the data processor, configured for transmitting the data package to a remote back-end server for positioning by the remote back end server (see Liu same as claim 1 above).
24: A method for a back-end server for determining a location for a datum detected by a motor vehicle, comprising: receiving, by the remote back-end server, a data package from the motor vehicle; extracting, by the remote back-end server, from the data package the at least one datum, position data, and local surroundings data; evaluating the position data and the local surroundings data comprising information on visual landmarks to determine a location therefrom; and storing the at least one datum and the determined location (see Liu same as claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18- 21 & 25-28  rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Samsung (CN103471580B).
As per claim 18 Liu discloses the invention as detailed above. 
However, Liu does not appear to explicitly disclose wherein the visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects.
Nevertheless Samsung, discloses wherein the visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects (see Samsung at least fig. 1-8, Abstract “streetscape, 3D real images map, physical features such as buildings, Roads, forest etc.”).  
One of ordinary skill in the art would have been motivated, prior to the effective filing date of the given invention, to combine Samsung’s navigational information with those of Liu’s data uploading system in order to form a more improved user experience (i.e., by providing 3D images of the surroundings of the vehicle). 
Motivation for combining Liu with Samsung not only comes from knowledge well known in the art but also from Samsung (see at least Background and The Content of the Invention). 
Both Liu and Samsung disclose claim 19: the visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.  
Both Liu and Samsung disclose claim 20: wherein information on lane markings comprises one or more of the following elements: information on the distance from a lane marking, information on the existence of a lane marking, information on the color of a lane marking, information on the type of lane marking, information on the curvature of a lane (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.
Both Liu and Samsung disclose claim 21: wherein the positioning unit is configured to determine the location by comparing the detected local surroundings data with a digital map (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.
Both Liu and Samsung disclose claim 25: wherein the at least one datum is detected using one or more of an ultrasound sensor, a rain sensor, a light sensor, and a temperature sensor (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.
 Both Liu and Samsung disclose claim 26: wherein the local surroundings data comprising information on visual landmarks are determined by evaluating images of a camera of the motor vehicle (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.
Both Liu and Samsung disclose claim 27: wherein multiple data packages are generated continuously, or a data package is generated in response to detecting the at least one datum (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.
Both Liu and Samsung disclose claim 28: wherein in case of a detected datum with a high localization requirement, a first amount of additional data is determined, and in the case of a detected datum with a low localization requirement, a second amount of additional data is determined, wherein the first amount of additional data is more than the second amount of additional data (see Liu at least Abstract and fig. 1-2 and see Samsung at least fig. 1-8, Abstract).
	Motivation for combining Liu and Samsung in the instant claim is the same as that in claim 18 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663